Exhibit 10.01

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Agreement is made and entered into as of the 14th day of May, 2004, by and
between Intersil Corporation, a Delaware corporation (hereinafter referred to as
“Company”) and Gregory L. Williams (hereinafter referred to as “Employee”).

 

WHEREAS, Employee, who currently serves as the Executive Chairman of the
Company’s Board of Directors, is widely recognized for his semiconductor
industry and genera1 management expertise and his business acumen in respect of,
among other things, corporate strategy, corporate positioning, and evaluating
the merits of potential corporate acquisitions and investments in the
semiconductor industry; and

 

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company to retain the valuable services of Employee, and,
therefore, in recognition of Employee’s substantial and significant
semiconductor industry and general management expertise and his many
contributions to the success of the Company and the accumulation of shareholder
wealth, the Board of Directors of the Company has determined to offer employment
to Employee as Non-Executive Chairman of the Board of Directors of the Company;

 

WHEREAS, the Company and Employee, as parties to that certain employment
agreement by and between Employee and the Company, dated as of May 10, 2002 (the
“2002 Agreement”), scheduled to expire on May 14, 2004 desire to enter into a
new agreement containing the terms and conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

I. POSITION

 

Subject to his re-election to the Board of Directors at the next Annual Meeting
of Shareholders, Company hereby agrees to employ Employee and Employee hereby
agrees to be employed by Company as Non-Executive Chairman of the Board

 

II. DUTIES

 

Employee shall, upon request, provide consultation and advice to the Chief
Executive Officer regarding company strategy and potential strategic
acquisitions. Employee shall, if elected to the Board serve as Chairman of the
Company’s Board of Directors and perform those duties as are customarily
rendered by and required of a chairman of the board of directors, including but
not limited to (a) chair meetings of the Board in a manner which utilizes the
time of the Board effectively and which takes advantage of the expertise and
experience that each director has to offer, (b) establish an agenda for each
Board meeting that covers matters which should come before the Board in the
proper exercise of its duties, (c) provide input and support to the Nominating
and Governance Committee of the Board of Directors on selection of committee
chairs and membership on Board committees and resolution of issues of corporate
governance that should come to the attention of the Board and the Corporate
Governance Committee, (d) use reasonable efforts to cause the Board to be
provided with information on the condition of the Company, its businesses and
the environment in which they operate, (e) facilitate and encourage constructive
and useful communication between the management and the Board, (f) recommend



--------------------------------------------------------------------------------

EXECUTION COPY

 

to the Board for its approval an agenda for each shareholders meeting which
covers matters that should come before the shareholders, (g) provide leadership
to the Board in the establishment of positions which the Board should take on
issues to come before the annual meetings of shareholders, and (h) preside at
annual and special shareholders’ meetings.

 

III. TERM

 

Employee’s term of employment by the Company hereunder shall commence May 14,
2004 and end May 14, 2005 (the “Employment Term),

 

IV. EXTENT OF SERVICES

 

Employee agrees to perform the services prescribed pursuant to Article II hereof
to the best of his ability, and to the satisfaction of the Board of Directors of
Company. Notwithstanding the foregoing, and provided that such activities do not
interfere with Employee’s obligations hereunder, Employee may serve as a
director and/or officer of other corporations so long as such entities we not,
directly or indirectly, in competition (as defined in Section 9(c) of the 2002
Agreement) with the Company, any subsidiary of the Company, or any entity
directly or indirectly controlled by the Company or any such subsidiary (an
“Affiliate”).

 

V. COMPENSATION AND BENEFITS

 

A. Salary. As compensation for the full and faithful performance of such
services to be rendered by Employee to Company prescribed pursuant to Article
II, during the term hereof Company shall pay to Employee a salary of One Hundred
and Fifty Thousand Dollars ($150,000) per year, payable in equal bi-weekly
installments or otherwise as mutually agreed.

 

B. Equity Compensation.

 

1. On May 14, 2004, Employee will be granted an option to purchase 25,000 shares
of Company stock in accordance with the standard terms and conditions currently
in effect for granting stock options to outside directors serving on the
Company’s Board of Directors.

 

2. On May 14, 2004, Employee will be awarded 6,000 deferred stock units issued
in accordance with the standard terms and conditions currently in effect for
awarding deferred stock units to outside directors serving on the Company’s
Board of Directors.

 

C. Group Insurance and Pension Plans. Employee shall be entitled to participate
in all medical benefit plans, hospitalization plans, group life insurance, long
term disability or other employee welfare benefit plans (collectively, the
“Group Insurance Plans”) and any pension plans (including any supplemental
employee retirement plans) and any plan for the reimbursement of legal,
financial and medical expenses that may be provided by the Company or its
subsidiaries to senior executive officers from time to time during the
Employment Term. Nothing contained in this Agreement shall in any manner modify,
impair or affect the future right of Employee to Medical Benefits as set forth
in Section 6(b) of the 2002 Agreement which section remains in full force and
effect.

 

D. Vacation and Sick Leave. Employee shall not participate in the Company’s
vacation and sick leave plans.



--------------------------------------------------------------------------------

EXECUTION COPY

 

E. Business Expense Reimbursement Employee shall be reimbursed in full for all
reasonable business related expenses incurred during the performance of those
services prescribed pursuant to Article II. Company will reimburse Employee for
all such expenses upon the presentation by Employee from time to time, of an
itemized account of such expenditures, together with supporting vouchers.

 

F. Legal Fees. The Company shall reimburse Employee for reasonable legal fees
and out-of pocket expenses incurred by Employee in connection with the
negotiation and execution of this Agreement and related matters in an amount not
to exceed $5,000.

 

VI. TERMINATION

 

A. Termination by Company. This Agreement may be terminated by Company only for
cause. As used in this Agreement, (i) “Cause” means (A) Employee’s conviction of
a felony which constitutes a crime involving moral turpitude and results in harm
to the Company or any of its Affiliates; or (B) a judicial determination that
Employee has committed fraud, misappropriation or embezzlement against any
person; or (C) Employee’s failure to comply with the material terms of tins
Agreement and/or Employee’s willful or gross and repeated neglect of duties
hereunder, or willful or gross and repeated misconduct in the performance of
such duties, in each instance so as to cause material harm to the Company or any
of its Affiliates.

 

B. Resignation by Employee. Notwithstanding any provision to the contrary
herein, it is expressly agreed that Employee may in his sole discretion resign
and terminate the Employment Term upon thirty (30) days advance written notice
to the Company.

 

C. Effect of Termination of Employment. In the event that Employee’s employment
with the Company terminates for any reason pursuant to this Section VI (whether
voluntary or involuntary), Employee shall be entitled to receive all salary
earned and accrued to the date of termination, but all other rights of the
Employee under this Agreement shall terminate as of the effective date of
Employee’s termination, except as provided in Section VB and Article XII or as
otherwise provided by law. Such termination of employment shall not affect
Employee’s rights under the 2002 Agreement.

 

VII. CONFIDENTIAL INFORMATION

 

Employee acknowledges that his employment by the Company will, prior to and
throughout the Employment Term, bring him into close contact with many
confidential affairs of the Company and its Affiliates, including information
not readily available to the public concerning the Company’s finances and
operating results, its markets, key personnel, operational methods and other
business affairs and methods, technical data, computer software and other
proprietary intellectual property, other information not readily available to
the public, and plans for future developments relating thereto. In recognition
of the foregoing, Employee covenants and agrees that he will:

 

1. keep secret all confidential matters of the Company and its Affiliates known
to him which



--------------------------------------------------------------------------------

EXECUTION COPY

 

are not otherwise in the public domain and will not intentionally disclose them
to anyone outside of the Company and its Affiliates, wherever located, either
during or after the Employment Term except with the Company’s prior written
consent.

 

2. promptly disclose to the Company, and that the Company will own all right,
title and interest in, all inventions, computer software and other intellectual
property which he conceives or develops during the course of his employment
(excluding that which he conceived or developed prior to the date of this
Agreement or conceives or develops during the course of his employment without
the use of the resources or facilities of the Company or its Affiliates) (the
“Intellectual Property”), will affix appropriate legends and copyright notices
indicating the Company’s ownership of all intellectual Property and all
underlying documentation, and will execute such further assignments and other
documents as the Company considers necessary to vest, perfect, patent, maintain
or defend the Company’s right, title and interest in the Intellectual Property;
and

 

3. deliver promptly to the Company on termination of his employment by the
Company, or at any other time the Company may so request, all memoranda, notes,
records, reports, computer discs and other documents (and all copies thereof)
relating to the business of the Company or its Affiliates which he obtained or
developed while employed by, or otherwise serving or acting on behalf of the
Company or its Affiliates and which he may then possess or have under his
control or relating to the Intellectual Property; provided, however, that in the
event of any dispute between the Company and Employee in relation to the
termination of his employment by the Company, Employee may retain copies of the
foregoing to be used solely in connection with any arbitration or judicial
proceeding to resolve such dispute; provided further, however, Employee shall
immediately upon the resolution of such dispute deliver all such retained copies
to the Company.

 

VIII. SEVERABILITY

 

The covenants of Employee in Article VII hereof shall each be construed as an
agreement independent of any other provision in this Agreement. Company and
Employee hereby expressly agree and contract that it is not the intention of
either party to violate any public policy, statutory or common law, and that if
any sentence, paragraph, clause, or combination of the same is in violation of
the law of any state where applicable, such sentence, paragraph, clause, or
combination of the same alone shall be void in the jurisdiction where it is
unlawful, and the remainder of such paragraph and its Agreement shall remain
binding upon the parties hereto. The parties further acknowledge that it is
their intention that the provisions of this Agreement be binding only to the
extent that they may be lawful under existing applicable laws, and in the event
that any provisions of this Agreement are determined by a court of law to be
overly broad or unenforceable, the valid provisions shall remain in full force
and effect.

 

IX. WAIVER OF BREACH

 

The waiver by either party of any breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of that
same or any other provision.



--------------------------------------------------------------------------------

EXECUTION COPY

 

X. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XI. ENTIRE AGREEMENT

 

This instrument together with the provisions of Sections 6(b), 8(b), (c) and (d)
and 9(a), (b) and (c) of the 2002 Agreement, which remain in full force and
effect, contains the entire agreement of the parties with respect to the subject
matter hereof. It may not be changed orally, but only by an agreement in
writing, signed by all parties hereto.

 

XII. RIGHT OF INDEMNIFICATION

 

Notwithstanding any other provision of this Agreement (including those
provisions which terminate Employee’s rights under this Agreement), in the event
Employee is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “proceeding”), by reason of the fact that Employee is or was a
director of the Company, Company shall indemnify Employee against expenses
(including attorneys’ fees), liability and loss actually and reasonably incurred
or suffered by Employee in connection with such proceeding, whether or not the
indemnified liability arises or arose from any threatened, pending or completed
proceeding by or in to right of the Company, except to the extent that such
indemnification is prohibited by applicable law. The right of indemnification
contained herein shall survive the termination of this Agreement. In addition to
the foregoing rights of indemnification, Employee shall he entitled to any
greater or extended indemnification rights granted by the Company to its
directors in their capacity as such.

 

XIII. ATTORNEYS’ FEES

 

In any action arising out of this Agreement, the prevailing party shall be
entitled to recover its costs, including actual attorneys’ fees.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of die
date and year first written above.

 

EMPLOYEE   INTERSIL CORPORATION

/s/

--------------------------------------------------------------------------------

 

/s/

--------------------------------------------------------------------------------

Gregory L. Williams   Authorized Representative

5/19/04

--------------------------------------------------------------------------------

 

May 27, 2004

--------------------------------------------------------------------------------

Date   Date